                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    NO. 5:19-CR-331-BO-2


 UNITED STATES OF AMERICA
                                                   UNOPPOSED MOTION TO EXTEND THE
     v.                                            PRETRIAL MOTIONS DEADLINE AND
                                                      TO CONTINUE ARRAIGNMENT
 DAMEON SHAE ADCOCK



       The defendant, Dameon Shae Adcock, by and through counsel, hereby moves the Court

to extend the deadline to file pretrial motions for thirty (30) days through and including 30

October 2019. Mr. Adcock additionally requests that the arraignment be continued accordingly.

In support of this motion, Mr. Adcock states the following:

       1. On 20 August 2019, Mr. Adcock was named in a nine-count Indictment charging him

           with conspiracy to commit acts against the United States involving passport fraud, in

           violation of Title 18, United States Code, Section 1542; false statements on passport

           application and aggravated identity theft, in violation of Title 18, United States Code,

           Sections 1028A(a)(1), 1028A(c), 1542, and 2; and aiding and abetting fraud and

           misuse of visas, permits, and other documents, security fraud, in violation of Title 42,

           United States Code, Section 408(a)(7)(B).

       2. On 26 August 2019, the Court appointed the Office of the Federal Public Defender to

           represent Mr. Adcock. Defense counsel filed a Notice of Appearance on 28 August

           2019.

       3. Mr. Adcock appeared for his initial appearance before Magistrate Judge Robert T.

           Numbers on 26 August 2019. Government did not move for detention. An Order

           Setting Conditions of Release was issued the same day.
       4. Pretrial motions are presently due no later than 30 September 2019. The arraignment

           for this matter is currently set for October 2019 term of court in Raleigh.

       5. Undersigned counsel requires additional time to continue to review discovery with

           the client, research and investigate legal issues, determine what, if any, pretrial

           motions are appropriate, and the best way to proceed with Mr. Adcock’s case. The

           government is still providing discovery in this matter.

       6. Defense counsel respectfully requests that the pretrial motions deadline be extended

           thirty (30) days through and including 30 October 2019 and that the arraignment be

           continued accordingly..

       7. Assistant United States Attorney Gabriel Diaz has been contacted and has no

           objection to an extension of the pretrial motions deadline and continuance of the

           arraignment.

       8. This motion is made in good faith and not for purposes of delay. Neither the

           Government nor the Defendant would be prejudiced by the extension of the pretrial

           motions deadline or the continuance sought herein.

       WHEREFORE, the Defendant respectfully requests that the deadline for filing pretrial

motions be extended for at least thirty (30) days, through and including 30 October 2019 and that

the arraignment in this matter be continued accordingly to a date that the Court deems

appropriate. The ends of justice served by this motion outweigh the interests of the public and

the Defendant in a speedy trial as set forth in Title 18 U.S.C. § 3161 (h)(7)(A).




                                                 2
Respectfully submitted this 27th day of September, 2019.

                                G. ALAN DUBOIS
                                Federal Public Defender

                                /s/ Edward D. Gray
                                EDWARD D. GRAY
                                Assistant Federal Public Defender
                                Attorney for Defendant
                                Office of the Federal Public Defender
                                150 Fayetteville Street, Suite 450
                                Raleigh, North Carolina 27601
                                Telephone: 919-856-4236
                                E-mail: Edward_Gray@fd.org
                                N.C. State Bar No. 37539
                                LR 57.1 Counsel Appointed




                                    3
                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

GABRIEL DIAZ
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461
caroline.webb@usdoj.gov

by electronically filing the foregoing with the Clerk of Court on 27 September 2019, using the
CM/ECF system which will send notification of such filing to the above.

       This the 27th day of September, 2019.

                                           /s/ Edward D. Gray
                                           EDWARD D. GRAY
                                           Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           E-mail: Edward_Gray@fd.org
                                           N.C. State Bar No. 37539
                                           LR 57.1 Counsel Appointed




                                               4
